Motion granted only to the extent of directing respondent to pay for and cause to be filed in the official Family Court file the transcript of the trial and that the said transcript be ordered from the three court reporters within five days after service of a copy of the order herein, with notice of entry. If the stenographic minutes are transcribed before December 1, 1964, the parties are directed to perfect these appeals for the January 1965 Term of this court. If transcribed thereafter, the parties are directed to perfect their appeals for the February 1965 Term of this court. The denial of the motion for a counsel fee on appeal is without prejudice to an application to the Family Court under section 438 of the Family Court Act for such relief. In all other respects, the motion is denied. Concur — Botein, P. J., Rabin, Yalente, Stevens and Eager, JJ.